EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Johnson (Reg. No. 76935) on May 9, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1. (Currently Amended) A ceramic matrix composite (CMC) component comprising: 
a vane comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix; 
a band comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix, the band including an interlocking recess comprising a recessed wall and a side wall, wherein the recessed wall forms a shape corresponding to a working surface of the vane, the side wall of the interlocking recess including an interlocking surface; and 
at least one interlocking mechanical joint joining the vane and the band to form the ceramic matrix composite (CMC) component, wherein the vane and the band directly interlock. 


Claim 11. (Currently Amended) A nozzle for a gas turbine comprising: 
a vane comprising a cavity wrap extending longitudinally through the vane and extending therefrom at least one end of the vane and defining therein a cavity, the vane comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix; 
a band including an interlocking recess comprising a recessed wall and a side wall, wherein the recessed wall forms a shape corresponding to a working surface of the vane, the side wall of the interlocking recess including an interlocking surface, the band comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix; and 
at least one interlocking mechanical joint joining the vane and the band to form the nozzle, 
wherein the cavity wrap is configured to engage with the interlocking recess in the band at the at least one interlocking mechanical joint, wherein the vane and the band directly interlock.


Claim 20. (Currently Amended) A method of forming a ceramic matrix composite (CMC) component comprising:
providing a vane comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix; and
providing a band comprised of a ceramic matrix composite (CMC) including reinforcing fibers embedded in a matrix, the band including an interlocking recess comprising a recessed wall and a side wall, wherein the recessed wall forms a shape corresponding to a working surface of the vane, the side wall of the interlocking recess including an interlocking surface;
wherein each of the vane and the band include a plurality of interlocking features ; and
mechanically joining the vane to the band at the plurality of interlocking features to form at least one interlocking mechanical joint therebetween, wherein the vane and the band directly interlock.

Claim 22. (Currently Amended) The component of claim 3, wherein a suction side of the vane engages with  a portion of the side wall of the interlocking recess of the band.

Claim 23. (Currently Amended) The component of claim 22, wherein  said portion of the side wall is substantially contoured.


The above changes have been made to the claims to overcome prior art (as presented in the Reasons for Allowance section below) and to overcome 112b rejections. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding prior art Morrison et al. (US 20050254942, hereinafter: “Morrison”), Figure 3 of Morrison a band (30) having interlocking side wall (40, 34); however, Morrison does not disclose an interlocking recess having a recessed wall formed in a shape that is corresponding to a working surface of the vane. 
Regarding prior art Freeman et al. (US 9803486, hereinafter: “Freeman”), Figure 3B of Freeman discloses a band (25) including an interlocking recess comprising a recessed wall (40, 34) and a side wall (side wall indicated by leading line of reference 34). However, Freeman does not disclose that the vane (22, 30) and the band (25) directly interlock since a retainer (41) is present between the vane and the band (see Figures 5 and 6).  

Thus, the independent claims 1, 11, and 20, as currently amended above, are deemed to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745